MEMORANDUM **
Saranjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that petitioner is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
We have jurisdiction under 8 U.S.C. § 1252 over petitioner’s remaining claims. We review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the IJ’s and BIA’s adverse credibility finding based on inconsistencies between petitioner’s testimony and documentary evidence regarding his release from his second detention, internal inconsistencies regarding whether there were warrants issued for his arrest, and the petitioner’s lack of political knowledge. Accordingly, we deny petitioner’s withholding of removal claim. See id. at 1043.
Because petitioner’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence to support this claim, his CAT claim also fails. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.